Case 18-23102-RBR Doc1 Filed 10/23/18 Page 1 of 46

Fiil in this information to identify your case:

 

| United States Bankruptcy Court for the:
|
| SOUTHERN DISTRICT OF FLORIDA

 
 
 
  

 

SAC SISRCSIF

oy ara eo
Case number (if known) Chapter you are filing BP EE

 

 

| @ Chapter 7
0 Chapter 11
0 Chapter 12

0 Chapter 13 OO [Check if this an
amended filing

 

Official Form 101
Voluntary Petition for Individuals Filing for Bankruptcy 12/17

The bankruptcy forms use you and Debtor 1 to refer to a debtor filing alone. A married couple may file a bankruptcy case together—called a joint
case—and in joint cases, these forms use you to ask for information from both debtors. For example, if a form asks, “Do you own a car,” the answer
would be yes if either debtor owns a car. When information is needed about the spouses separately, the form uses Debtor 1 and Debtor 2 to distinguish
between them. In joint cases, one of the spouses must report information as Debtor 1 and the other as Debtor 2. The same person must be Debtor 1 in
all of the forms.

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If
more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer
every question.

Identify Yourself

About Debtor 1: About Debtor 2 (Spouse Only in'a Joint sald

1. Your full name

Write the name thatison locent

 

 

 

 

 

 

your government-issued First name ~ First name ee
picture identification (for

example, your driver's Eugenie

license or passport). Middle name Middle name

Bring your picture :

identification to your Pottinger -
meeting with the trustee. Last name and Suffix (Sr., Jr., Il, Ill) Last name and Suffix (Sr., Jr., ll, Il)

2. All other names you have “LO torel € (soaden.

used in the last 8 years

Include your married or
maiden names.

“Tocen Kis ecie Colon.

3. Only the last 4 digits of
your Social Security
number or federal XXX-XX-3414
Individual Taxpayer
Identification number
(ITIN)

 

 

 

Official Form 101 Voluntary Petition for individuals Filing for Bankruptcy page 1

 

 
 

Debtor 1

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 2 of 46
locent Eugenie Pottinger

 

Any business names and
Employer Identification
Numbers (EIN) you have
used in the last 8 years

Include trade names and
doing business as names

About Debtor1:

| have not used any business name or EINs.

Case number (if known)

About Debtor 2:(Spouse Only in a Joint Cage):

0 t have not used any business name or EINs.

 

Business name(s)

 

Business name(s)

 

EINs

 

EINs

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

5. Where you live If Debtor 2 lives at a different address:
7575 NW 44th Street,
Apt. 1802
Lauderhill, FL 33319
Number, Street, City, State & ZIP Code Number, Street, City, State & ZIP Code
Broward
County County
lf your mailing address is different from the one If Debtor 2's mailing address is different from yours, fill it
above, fill it in here. Note that the court will send any in here. Note that the court will send any notices to this
notices to you at this mailing address. mailing address.
Number, P.O. Box, Street, City, State & ZIP Code Number, P.O. Box, Street, City, State & ZIP Code
6. Why you are choosing Check one: Check one:
this district to file for
bankruptcy | Over the last 180 days before filing this petition, oO Over the last 180 days before filing this petition, |
| have lived in this district longer than in any have lived in this district longer than in any other
other district. district.
O | have another reason. O | have another reason.
Explain. (See 28 U.S.C. § 1408.) Explain. (See 28 U.S.C. § 1408.)
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

 

page 2
 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 3 of 46
locent Eugenie Pottinger

Eau Ten the Court About Your Bankruptcy Case

Check one. (For a brief description of each, see Notice Required by 11 U.S.C. § 342(b) for individuals Filing fo

Debtor 1 Case number (it known)

 

 

 

 

 

 

 

 

 

 

7. The chapter of the r Bankruptcy
Bankruptcy Code you are (Form 2010)). Also, go to the top of page 1 and check the appropriate box.
choosing to file under
M@ Chapter 7
DO Chapter 11
O Chapter 12
O Chapter 13
8 Howyouwillpaythefee O | will pay the entire fee when | file my petition. Please check with the clerk's office in your local court for more details
about how you may pay. Typically, if you are paying the fee yourself, you may pay with cash, cashier's check, or money
order. If your attorney is submitting your payment on your behalf, your attorney may pay with a credit card or check with
a pre-printed address.
O__ I need to pay the fee in installments. If you choose this option, sign and attach the Application for Individuals to Pay
The Filing Fee in Installments (Official Form 103A).
| request that my fee be waived (You may request this option only if you are filing for Chapter 7. By law, a judge may,
but is not required to, waive your fee, and may do so only if your income is less than 150% of the official poverty line that
applies to your family size and you are unable to pay the fee in installments). If you choose this option, you must fill out
the Application to Have the Chapter 7 Filing Fee Waived (Official Form 103B) and file it with your petition.
9. Have you filed for HENo
bankruptcy within the ,
last 8 years? D Yes.
District __ When Case number
District When Case number _
District When Case number |
10. Are any bankruptcy HB No
cases pending or being
filed bya spouse whois [1 Yes.
Not filing this case with
you, or by a business
partner, or by an
affiliate?
Debtor Relationship to you
District When Case number, if known
Debtor Relationship to you |
District Wen ___ Case number, if known
11. Do you rent your HINo Go to line 12.
residence? ,
D Yes. Has your landlord obtained an eviction judgment against you?
o No. Go to line 12.
o Yes. Fill out initial Statement About an Eviction Judgment Against You (Form 101A) and file it as part of

this bankruptcy petition.

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy

page 3
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 4 of 46
Debtor1 locent Eugenie Pottinger Case number (if known)

 

 

 

Report About Any Businesses You Own as a Sole Proprietor

12. Are you a sole proprietor
of any full- or part-time No. Go to Part 4.
business?

 

O Yes. Name and location of business

A sole proprietorship is a
business you operate as Name of business, if any
an individual, and is not a
separate legal entity such
as a corporation,
partnership, or LLC.

If you have more than one
sole proprietorship, use a

separate sheet and attach
it to this petition. Check the appropnate box to describe your business:

 

 

Number, Street, City, State & ZIP Code

 

 

 

 

 

 

oO Health Care Business (as defined in 11 U.S.C. § 101(27A))
oO Single Asset Real Estate (as defined in 11 U.S.C. § 101(51B))
oO Stockbroker (as defined in 11 U.S.C. § 101(53A))
oO Commodity Broker (as defined in 11 U.S.C. § 101(6))
oO None of the above
13. Are you filing under if you are filing under Chapter 11, the court must know whether you are a small business debtor so that it can get appropriate
Chapter 11 of the deadlines. \f you indicate that you are a small business debtor, you must attach your most recent balance sheet, statement of
Bankruptcy Code and are operations, cash-flow statement, and federal income tax return or if any of these documents do not exist, follow the procedure
you a small business in 11 U.S.C. 1116(1)(B).
debtor?
EENo | am not filing under Chapter 11.
For a definition of smaif ,
business debtor, see 11 ONo. | am filing under Chapter 11, but | am NOT a small business debtor according to the definition in the Bankruptcy
U.S.C. § 101(51D). Code
O Yes. lam filing under Chapter 11 and | am a small business debtor according to the definition in the Bankruptcy Code.

 

 

Report if You Own or Have Any Hazardous Property or Any Property That Needs Immediate Attention

 

14. Doyouownorhaveany fino.
property that poses or is
alleged to poseathreat 1 Yes.
of imminent and What is the hazard?

 

 

 

identifiable hazard to

public health or safety?

Or do you own any ; ; ,
property that needs If immediate attention is
immediate attention? needed, why is it needed?

 

 

 

For example, do you own

perishable goods, or

livestock that must be fed, Where is the property?
or a building that needs

urgent repairs?

 

Number, Street, City, State & Zip Code

 

 

 

 

Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 4
 

Debtor 1

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 5 of 46
locent Eugenie Pottinger

 

Parts: [xaeig Your Efforts to Receive a Briefing About Credit Counseling

Case number (if known)

 

15. Tell the court whether
you have received a
briefing about credit
counseling.

The law requires that you
receive a briefing about
credit counseling before
you file for bankruptcy.
You must truthfully check
one of the following
choices. If you cannot do
So, you are not eligible to
file.

If you file anyway, the court
can dismiss your case, you
will lose whatever filing fee
you paid, and your
creditors can begin
collection activities again.

About Debtor 1:

You must check one:

wi! received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, and | received a
certificate of completion.

Attach a copy of the certificate and the payment
plan, if any, that you developed with the agency.

CsI received a briefing from an approved credit
counseling agency within the 180 days before |
filed this bankruptcy petition, but | do not have
a certificate of completion.

Within 14 days after you file this bankruptcy
petition, you MUST file a copy of the certificate and
payment plan, if any.

| certify that | asked for credit counseling
services from an approved agency, but was
unable to obtain those services during the 7
days after | made my request, and exigent
circumstances merit a 30-day temporary waiver
of the requirement.

To ask for a 30-day temporary waiver of the
requirement, attach a separate sheet explaining
what efforts you made to obtain the briefing, why
you were unable to obtain it before you filed for
bankruptcy, and what exigent circumstances
required you to file this case.

Your case may be dismissed if the court is
dissatisfied with your reasons for not receiving a
briefing before you filed for bankruptcy.

If the court is satisfied with your reasons, you must
still receive a briefing within 30 days after you file.
You must file a certificate from the approved
agency, along with a copy of the payment plan you
developed, if any. If you do not do so, your case
may be dismissed.

Any extension of the 30-day deadline is granted
only for cause and is limited to a maximum of 15
days.

OO tam not required to receive a briefing about
credit counseling because of:

O_ssiIncapacity.

| have a mental iliness or a mental deficiency

that makes me incapabie of realizing or
making rational decisions about finances.

O _sCODisability.
My physical disability causes me to be
unable to participate in a briefing in person,

by phone, or through the intemet, even after |

reasonably tried to do so.

Os Active duty.
| am currently on active military duty in a
military combat zone.

If you believe you are not required to receive a
briefing about credit counseling, you must file a
motion for waiver credit counseling with the court.

 

About Debtor 2 (Spouse Only in a.Joint Cage):

You must check one:

O_sIreceived a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, and I received a certificate of
completion.

 

 
  
 
 
 
 
  
 
 

Attach a copy of the certificate and the payment plan, if
any, that you developed with the agency.

O1_sIreceived a briefing from an approved credit
counseling agency within the 180 days before | filed
this bankruptcy petition, but | do not have a certificate
of completion.

Within 14 days after you file this bankruptcy petition, you
MUST file a copy of the certificate and payment plan, if
any.

O_sIcertify that | asked for credit counseling services
from an approved agency, but was unable to obtain
those services during the 7 days after Iimade my
request, and exigent circumstances merit a 30-day
temporary waiver of the requirement.

To ask for a 30-day temporary waiver of the requirement,
attach a separate sheet explaining what efforts you made
to obtain the briefing, why you were unable to obtain it
before you filed for bankruptcy, and what exigent
circumstances required you to file this case.

Your case may be dismissed if the court is dissatisfied
with your reasons for not receiving a briefing before you
filed for bankruptcy.

If the court is satisfied with your reasons, you must still
receive a briefing within 30 days after you file. You must
file a certificate from the approved agency} along with a
copy of the payment plan you developed, if any. If you do
not do so, your case may be dismissed.

Any extension of the 30-day deadline is granted only for
cause and is limited to a maximum of 15 days.

=I am not required to receive a briefing about credit
counseling because of:

QO _sIncapacity.
| have a mental iliness or a mental deficiency that
makes me incapable of realizing or making rational
decisions about finances.

0 éODisability.
My physical disability causes me to be unable to
participate in a briefing in person, by phone, or
through the internet, even after | reasgnably tried to
do so.

DO Active duty.
| am currently on active military duty in a military
combat zone.

If you believe you are not required to rca a briefing
about credit counseling, you must file a motion for waiver
of credit counseling with the court.

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

 

page 5
 

 

Debtor 1

locent Eugenie Pottinger

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 6 of 46

Case number (if known)

 

Answer These Questions for Reporting Purposes

 

 

 

 

 

16. What kind of debts do 16a. Are your debts primarily consumer debts? Consumer debts are defined in 11 U.S.C. § 101(8) as "incurred by an
you have? individual primarily for a personal, family, or household purpose.”
0 No. Go to fine 16b.
Hi Yes. Go to line 17.
16b. Are your debts primarily business debts? Business debts are debts that you incurred to obtain
money for a business or investment or through the operation of the business or investment.
0 No. Go to line 16c.
OD Yes. Go to line 17.
16c. State the type of debts you owe that are not consumer debts or business debts
17. Are you filing under OONo. |! am not filing under Chapter 7. Go to line 18.
Chapter 7?
Do you estimate that Hyes, !am filing under Chapter 7. Do you estimate that after any exempt property is excluded and administrative expenses
after any exempt "are paid that funds will be available to distribute to unsecured creditors?
property is excluded and
administrative expenses HENo
are paid that funds will
be available for D Yes
distribution to unsecured
creditors?
18. How many Creditorsdo i 4_49 DZ 1,000-5,000 CZ 25,001-50,000
you imate thatyou ——1.50-99 CZ 5001-10,000 CZ 50,001-100,000
0 100-199 D 10,001-25,000 0 More than100,000
D 200-999
19. How much do you @ $0 - $50,000 C1 $1,000,001 - $10 million

estimate your assets to
be worth?

D $50,001 - $100,000
D $100,001 - $500,000
OD $500,001 - $1 million

1 $10,000,001 - $50 million
1 $50,000,001 - $100 million
0 $100,000,001 - $500 mitlion

D $1,000,000,001 - $
D $10,000,000,001 -
D More than $50 billio

C1 $500,000,001 - $1 iu
1

0 billion
50 billion
n

 

20. How much do you
estimate your liabilities
to be?

D $0 - $50,000

Ml $50,001 - $100,000
D $100,001 - $500,000
C $500,001 - $1 million

D $1,000,001 - $10 million

OD $10,000,001 - $50 million
D) $50,000,001 - $100 million
OD $100,000,001 - $500 million

0 $500,000,001 - $1 billion

0) $1,000,000,001 - $
O) $10,000,000,001 - $
O More than $50 billio

10 billion
$50 billion
n

 

Genel Sion Below

 

 

 

 

For you | have examined this petition, and | declare under penalty of perjury that the information provided is true and correct.
If |have chosen to file under Chapter 7, | am aware that | may proceed, if eligible, under Chapter 7, 11,12, or 18 of title 11,
United States Code. | understand the relief available under each chapter, and | choose to proceed under sh, 7.
If no attorney represents me and | did not pay or agree to pay someone who is not an attorney to help me fill out this
document, ! have obtained and read the notice required by 11 U.S.C. § 342(b).
| request relief in accordance with the chapter of title 11, United States Code, specified in this petition.
| understand mpking a false statement, concealing property, or obtaining money or property by fraud in connection with a
bankruptcy can result in fines up to $250,000, or imprisonment for up to 20 years, or both. 18 U.S.C. §§ 152, 1341, 1519,
and 3571. >
locent Eugenie Pottinger Signature of Debtor 2
Signature of Debtor 1
Executedon October 3, 2018 - Executed on
MM /DD/YYYY MM /DD/YYYY
Official Form 101 Voluntary Petition for Individuals Filing for Bankruptcy page 6

 
 

 

 

 

 

Debtor1 locent Eugenie Pottinger Case number (if known)

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 7 of 46

 

For you if you are filing this
bankruptcy without an
attorney

If you are represented by an
attomey, you do not need to
file this page.

The law allows you, as an individual, to represent yourself in bankruptcy court, but you should understand wat many
rm

people find it extremely difficult to represent themselves successfully. Because bankruptcy has long-
financial and legal consequences, you are strongly urged to hire a qualified attorney.

To be successful, you must correctly file and handle your bankruptcy case. The rules are very technical, and a

 

mistake or

inaction may affect your rights. For example, your case may be dismissed because you did not file a required document,

pay a fee on time, attend a meeting or hearing, or cooperate with the court, case trustee, U.S. trustee, bankru

cy
administrator, or audit firm if your case is selected for audit. If that happens, you could lose your right to file another case,

or you may lose protections, including the benefit of the automatic stay.

You must list all your property and debts in the schedules that you are required to file with the court. Even if you plan to pay
a particular debt outside of your bankruptcy, you must list that debt in your schedules. If you do not list a debt, the debt may
not be discharged. If you do not list property or properly claim it as exempt, you may not be able to keep the property. The
judge can also deny you a discharge of ail your debts if you do something dishonest in your bankruptcy case, such as

destroying or hiding property, falsifying records, or lying. Individual bankruptcy cases are randomly audited to
debtors have been accurate, truthful, and complete. Bankruptcy fraud is a serious crime; you could be fine
imprisoned.

If you decide to file without an attorney, the court expects you to follow the rules as if you had hired an attorney,

letermine if
d and

. The court

will not treat you differently because you are filing for yourself. To be successful, you must be familiar with the United
States Bankruptcy Code, the Federal Rules of Bankruptcy Procedure, and the local rules of the court in which your case is

filed. You must also be familiar with any state exemption laws that apply.

Are you aware that filing for bankruptcy is a serious action with long-term financial and legal consequences?
ONo
Ml Yes

Are you aware that bankruptcy fraud is a serious crime and that if your bankruptcy forms are inaccurate or incomplete, you

could be fined or imprisoned?

O01 No
Hl Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out your bankruptcy forms?
ONo
Yes Name of Person Sandy VanSalisbury/Bankruptcy Relief Now

 

Attach Bankruptcy Petition Preparer’s Notice, Declaration, and Signature (Official Form 119).

By signing here, | acknowledge that I understand the risks involved in filing without an attorney. | have read and
this note: d | am aware that filing a bankruptcy case without an attorney may cause me to lose my rights or

 
   

1 understood
property if | do

 

 

 

 

 

 

 

not pri die the case.
locent Eugenie Pottinger Signature of Debtor 2
Signature of Debtor 1
Date October 3, 2018 Date
MM/DD/YYYY MM /DD/ YYYY
Contact phone 954-394-4199 / Contact phone
Cell phone Cell phone
Email address Email address

 

 

 

 

 

 

Official Form 101

Voluntary Petition for Individuals Filing for Bankruptcy

page 8

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 8 of 46

Fill in this information to identify your case:

 

 

 

Debtor 1 locent Eugenie Pottinger
First Name Middle Name ~ Last Name
| Debtor 2
(Spouse if, filing) First Name Middie Name Last Name

| United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA
| Case number
| (if known) C Check if this is an
| amended filin

Lo 9

 

 

Official Form 106Sum
Summary of Your Assets and Liabilities and Certain Statistical Information 1215 |

 

 

 

Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. Fill out all of your schedules first; then complete the information on this form. If you are filing amended schedules after you file
your original forms, you must fill out a new Summary and check the box at the top of this page.

#3

Summarize Your Assets

 

 

  

1. Schedule A/B: Property (Official Form 106A/B)

fa. Copy line 55, Total real estate, from Schedule AVB........ ccc cecccsscsteceeerseeneenecsceneecseceecessesaceneuseecesseseeesseneeeoeeeee $ 0.00
ib. Copy line 62, Total personal property, from Schedule AUB... cc ecceesessecsssseessecseceeeeseessessnecastesesatassseseeeeeeesess $ 9,484.00
1c. Copy line 63, Total of all property on Schedule A/B............ cc cccccccccccssscesesssscescsesseeeessersesscevesecssssaseeeseeetsecessestseasees $ 9,484.00

GE Summarize Your Liabilities

 

 

 

2. Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D)

 

 

2a. Copy the total you listed in Column A, Amount of claim, at the bottom of the last page of Part 1 of Schedule D... $ 35,102.00
3. Schedule E/F: Creditors Who Have Unsecured Claims (Official Form 106E/F)
3a. Copy the total claims from Part 1 (priority unsecured claims) from tine 6e of Schedule E/F............ccccccceseeeees $ 0.00
3b. Copy the total claims from Part 2 (nonpriority unsecured claims) from line 6j of Schedule E/F.............ccccscen $ 25,247.00
Your total liabilities | $_ 60,349.00

 

 

 

GERERME Summarize Your Income and Expenses _

4. Schedule |: Your Income (Official Form 1061)
Copy your combined monthly income from line 12 Of ScheGule [ooo ec ce ceccsecesctssseccsscsessesssessessseasaseseessseesesnsaesacatsneas ss $ 3,096.16

5. Schedule J: Your Expenses (Official Form 106J)
Copy your monthly expenses from line 22c Of SCHECQUIC Joo... cccssecesestssestscctsesesenssttestensasetssceessssseeeseneeees $ 3,088.00

GEE Answer These Questions for Administrative and Statistical Records

 

6. Are you filing for bankruptcy under Chapters 7, 11, or 137
O_ No. You have nothing to report on this part of the form. Check this box and submit this form to the court with your other schedules.

HM Yes
7. What kind of debt do you have?

mm Your debts are primarily consumer debts. Consumer debts are those “incurred by an individual primarily for a personal, family, or
household purpose.” 11 U.S.C. § 101(8). Fill out lines 8-9g for statistical purposes. 28 U.S.C. § 159.

© #=Your debts are not primarily consumer debts. You have nothing to report on this part of the form. Check this box and submit this form to
the court with your other schedules.
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 1 of/2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

 

 

 

 

 

 

     

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 9 of 46
Debtor1 locent Eugenie Pottinger Case number (if known)
8. From the Statement of Your Current Monthly Income: Copy your total current monthly income from Official Form 3 00
122A-1 Line 11; OR, Form 122B Line 11; OR, Form 122C-1 Line 14. $ 3,474.
9. Copy the following special categories of claims from Part 4, line 6 of Schedule E/F:
SEF copy the'following®
9a. Domestic support obligations (Copy line 6a.) $ 0.00
9b. Taxes and certain other debts you owe the government. (Copy line 6b.) $ 0.00
9c. Claims for death or personal injury while you were intoxicated. (Copy line 6c.) $ 0.00
9d. Student loans. (Copy line 6f.) $ 0.00
9e. Obligations arising out of a separation agreement or divorce that you did not report as
priority claims. (Copy line 6g.) 0.00
9f. Debts to pension or profit-sharing plans, and other similar debts. (Copy line 6h.) +$ 0.00
9g. Total. Add lines 9a through 9f. $ 0.00
Official Form 106Sum Summary of Your Assets and Liabilities and Certain Statistical Information page 2 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 10 of 46

Fill in this information to identify your case and this filing:

 

 

 

Debtor 1 locent Eugenie Pottinger

| First Name Middle Name Last Name
Debtor 2
(Spouse, ff filing) First Name Middle Name Last Name

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

 

| Case number Ol) Check if this is an
amended filing

Official Form 106A/B
Schedule A/B: Property 12/45

 

 

 

think it fits best. Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying corre:
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if k
Answer every question.

In each category, separately list and describe items. List an asset only once. If an asset fits in more than one category, list the asset in the category o you

own).

Describe Each Residence, Building, Land, or Other Real Estate You Own or Have an Interest In

 

1. Do you own or have any legal or equitable interest in any residence, building, land, or similar property?

ll No. Go to Part 2.
1 Yes. where is the property?

Describe Your Vehicles

 

Do you own, lease, or have legal or equitable interest in any vehicles, whether they are registered or not? Include any vehicles you own that
someone else drives. If you lease a vehicle, also report it on Schedule G: Executory Contracts and Unexpired Leases.

3. Cars, vans, trucks, tractors, sport utility vehicles, motorcycles

 

 

 

 

 

 

 

 

ONo
i Yes
. Hyundai ; Do not deduct secured claims or exemptions. Put
3.1. Make y Who has an interest in the property? Check one the amount of any secured claims on Schedule D:
Model: Sonata H pebtor 1 only Credifors Who Have Claims Secured by|Property.
Yer, 2013 1 Debtor 2 only Current value of the Current value of the
Approximate mileage: 142000 O Debtor 1 and Debtor 2 only entire property? portion youjown?
Other information: D1 At least one of the debtors and another
Location: 7575 NW 44th Street,
Apt. 1802, Fort Lauderdale FL O Check if this is community property $3,156.00 $3,156.00
33319 (see instructions)
3.2 Make: Ford Who has an interest in the property? Check one Do not deduct secured claims or exemptions. Put
. = the amount of any secured claims on Schedule D:
Model: Fusion 0 Debtor 1 only Creditors Who Have Claims Secured by Property.
Yer; 20170 1 Debtor 2 only Current value of the Current vatue of the
Approximate mileage: 82000 OC Debtor 1 and Debtor 2 only entire property? portion you|own?
Other information: at least one of the debtors and another
This is daughter's auto -
co-signed for financing C1 check if this is community property $9,270.00 $4,635.00
(see instructions)

 

 

 

 

4. Watercraft, aircraft, motor homes, ATVs and other recreational vehicles, other vehicles, and accessories
Examples: Boats, trailers, motors, personal watercraft, fishing vessels, snowmobiles, motorcycle accessories

MNo
OO Yes

Official Form 106A/B Schedule A/B: Property page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 11 of 46

 

 

 

Debtor! focent Eugenie Pottinger Case number (if known)
5 Add the dollar value of the portion you own for all of your entries from Part 2, including any entries for 7
pages you have attached for Part 2. Write that number here => | $7,

791.00

 

 

 

Describe Your Personal and Household Items

 

Do you own or have any legal or equitable interest in any of the following items? Current valu
portion you
Do not dedu
claims or exer
6. Household goods and furnishings
Examples: Major appliances, furniture, linens, china, kitchenware

ONo
M@ Yes. Describe.....

 

2 Beds, 2 dressers, side table, 2 mirrors, dining table w/chairs,
Couch, entertainment stand, 2 tvs, misc knick knacks, typical
household items, kitchenware.

Location: 7575 NW 44th Street, Apt. 1802, Fort Lauderdale FL
33319

 

 

 

of the
wn?
secured

ptions.

$1,500.00

 

7. Electronics

Examples: Televisions and radios; audio, video, stereo, and digital equipment; computers, printers, scanners; music collections; electronic devices

including cell phones, cameras, media players, games
HNo
O Yes. Describe.....
8. Collectibles of value

Examples: Antiques and figurines; paintings, prints, or other artwork; books, pictures, or other art objects; stamp, coin, or baseball card c¢
other collections, memorabilia, collectibles

HM No
OD) Yes. Describe.....

9. Equipment for sports and hobbies

pllections;

Examples: Sports, photographic, exercise, and other hobby equipment; bicycles, pool tables, golf clubs, skis; canoes and kayaks; carpentry tools;

musical instruments
HI No
O Yes. Describe.....

10. Firearms
Examples: Pistols, rifles, shotguns, ammunition, and related equipment

Hi No
OD) Yes. Describe.....

11. Clothes
Examples: Everyday clothes, furs, leather coats, designer wear, shoes, accessories

0 No
ll Yes. Describe.....

 

Standard wardrobe
(only value to debtor)
Location: 7575 NW 44th Street, Apt. 1802, Fort Lauderdale FL

 

 

 

 

 

 

 

 

 

33319 $1.00
12. Jewelry
Examples: Everyday jewelry, costume jewelry, engagement rings, wedding rings, heirloom jewelry, watches, gems, gold, silver
O No
ll Yes. Describe.....
Misc costume jewelry
Location: 7575 NW 44th Street, Apt. 1802, Fort Lauderdale FL
33319 $10.00
Official Form 106A/B Schedule A/B: Property page 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 12 of 46

Debtor 1 locent Eugenie Pottinger Case number (if known)

 

13. Non-farm animals
Examples: Dogs, cats, birds, horses

MNo
O Yes. Describe.....

14. Any other personal and household items you did not already list, including any health aids you did not list
MNo
D Yes. Give specific information...

 

15. Add the dollar value of all of your entries from Part 3, including any entries for pages you have attached 4,511.00
for Part 3. Write that number here $1,511.

 

 

 

 

Describe Your Financial Assets

Do you own.or have any legal or equitable interest in-any of the following? Current value of the
portion you own?
Do not deduct secured
claims or exemptions.

 

 

16. Cash
Examples: Money you have in your wallet, in your home, in a safe deposit box, and on hand when you file your petition
MNo

DD VS... eececsessssessssesssecssecsusssssssseesecsecssessucsssesserstesecssessesesesanessusssucssecssvessressess
17. Deposits of money

Examples: Checking, savings, or other financial accounts; certificates of deposit; shares in credit unions, brokerage houses, and other similar
institutions. If you have multiple accounts with the same institution, list each.

 

 

 

O1No

MVS. Institution name:
17.1. Checking Account SunTrust $140.00
17.2. Checking Account Bank of America $42.00

 

 

18. Bonds, mutual funds, or publicly traded stocks
Examples: Bond funds, investment accounts with brokerage firms, money market accounts

HM No
Ye... Institution or issuer name:

19. Non-publicly traded stock and interests in incorporated and unincorporated businesses, including an interest in an LLC, partnership, and
joint venture

HNo

C1 Yes. Give specific information about them...................
Name of entity: % of ownership:

20. Government and corporate bonds and other negotiable and non-negotiable instruments
Negotiable instruments include personal checks, cashiers’ checks, promissory notes, and money orders.
Non-negotiable instruments are those you cannot transfer to someone by signing or delivering them.

HI No
D Yes. Give specific information about them
Issuer name:

21. Retirement or pension accounts
Examples: Interests in IRA, ERISA, Keogh, 401(k), 403(b), thrift savings accounts, or other pension or profit-sharing plans

HNo
C1 Yes. List each account separately.
Type of account: Institution name:
Official Form 106A/B Schedule A/B: Property page 3

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 13 of 46

Debtor 1 locent Eugenie Pottinger Case number (if known)

22. Security deposits and prepayments
Your share of all unused deposits you have made so that you may continue service or use from a company
Examples; Agreements with landlords, prepaid rent, public utilities (electric, gas, water), telecommunications companies, or others

No

Ye. ooocceeeccccccccece Institution name or individual:

23. Annuities (A contract for a periodic payment of money to you, either for life or for a number of years)
BNo
0 Yes............. Issuer name and description.

24. Interests in an education IRA, in an account in a qualified ABLE program, or under a qualified state tuition program.
26 U.S.C. §§ 530(b)(1), 529A(b), and 529(b)(1).

No
Ol yYes............. Institution name and description. Separately file the records of any interests. 11 U.S.C. § 521(c):

25. Trusts, equitable or future interests in property (other than anything listed in line 1), and rights or powers exercisable for your benefit
Hi No

O Yes. Give specific information about them...

26. Patents, copyrights, trademarks, trade secrets, and other intellectual property
Examples: Internet domain names, websites, proceeds from royalties and licensing agreements

HNo
OO Yes. Give specific information about them...

27. Licenses, franchises, and other general intangibles
Examples: Building permits, exclusive licenses, cooperative association holdings, liquor licenses, professional licenses

MNo
O Yes. Give specific information about them...

 

Money or property owed to you? Current value of the
portion you dwn?
Do not deduct secured
claims or exemptions.

28. Tax refunds owed to you
HNo

O Yes. Give specific information about them, including whether you already filed the returns and the tax years.......

29. Family support
Examples: Past due or lump sum alimony, spousal support, child support, maintenance, divorce settlement, property settlement
Hi No

O Yes. Give specific information......

30. Other amounts someone owes you
Examples: Unpaid wages, disability insurance payments, disability benefits, sick pay, vacation pay, workers’ compensation, Social Security
benefits; unpaid loans you made to someone else

HNo
O Yes. Give specific information.

31. Interests in insurance policies
Examples: Health, disability, or life insurance; health savings account (HSA); credit, horneowner’s, or renter’s insurance

BNo
OO Yes. Name the insurance company of each policy and list its value.

Company name: Beneficiary: Surrender or refund
value:

32. Any interest in property that is due you from someone who has died
If you are the beneficiary of a living trust, expect proceeds from a life insurance policy, or are currently entitled to receive property because
someone has died.

HNo
O Yes. Give specific information..

 

Official Form 106A/B Schedule A/B: Property page 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy

 

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 14 of 46
Debtor 1 locent Eugenie Pottinger Case number (if known)
33. Claims against third parties, whether or not you have filed a lawsuit or made a demand for payment
Examples: Accidents, employment disputes, insurance claims, or rights to sue
HI No
DO Yes. Describe each claim.........
34. Other contingent and unliquidated claims of every nature, including counterclaims of the debtor and rights to set off claims
HNo
DO Yes. Describe each claim.........
35. Any financial assets you did not already list
Mi No
D Yes. Give specific information.
36. Add the dollar value of all of your entries from Part 4, including any entries for pages you have attached
for Part 4. Write that number here. $182.00
PerEae Describe Any Business-Related Property You Own or Have an Interest In. List any real estate in Part 1.
37. Do you own or have any legal or equitable interest in any business-related property?
Hl No. Go to Part 6.
D Yes. Go to line 38.
Describe Any Farm- and Commercial Fishing-Related Property You Own or Have an Interest In.
If you own or have an interest in farmland, list it in Part 1.
46. Do you own or have any legal or equitable interest in any farm- or commercial fishing-related property?
WH No. Go to Part 7.
O Yes. Go to line 47.
Describe All Property You Own or Have an Interest in That You Did Not List Above
53. Do you have other property of any kind you did not already list?
Examples: Season tickets, country club membership
HI No
D1 Yes. Give specific information.........
54. Add the dollar value of all of your entries from Part 7. Write that number here. .............sssssessssesecsessees $0.00
List the Totals of Each Part of this Form
55. Part 1: Total real estate, line 2. .........csscssccssssscesecvecssessssssescstsesonssncsesssensacsesenssecsssecscceseaceceeatsatscsateneseasaacarcances $0.00
56. Part 2: Total vehicles, line 5 $7,791.00
57. Part 3: Total personal and household items, line 15 $1,511.00
58. Part 4: Total financial assets, line 36 $182.00
59. Part 5: Total business-related property, line 45 $0.00
60. Part 6: Total farm- and fishing-related property, line 52 $0.00
61. Part 7: Total other property not listed, line 54 + $0.00
62. Total personal property. Add lines 56 through 61... $9,484.00 Copy personal property total $9,484.00
63. Total of all property on Schedule A/B. Add line 55 + line 62 $9,484.00
Official Form 106A/B Schedule A/B: Property page 5
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 15 of 46

Fill in this information to identify your case:

 

 

 

Debtor 1 locent Eugenie Pottinger
| First Name Middle Name Last Name |
Debtor 2 |
(Spouse if, filing) First Name Middle Name Last Name |
|

 

 

| United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA
|

| Case number
(if known) OO Check if this is an
amended filin

 

 

 

Official Form 106C
Schedule C: The Property You Claim as Exempt 4/16

 

 

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. Using
the property you listed on Schedule A/B: Property (Official Form 106A/B) as your source, list the property that you claim as exempt. If more space is
needed, fill out and attach to this page as many copies of Part 2: Additional Page as necessary. On the top of any additional pages, write your name and
case number (if known).

For each item of property you claim as exempt, you must specify the amount of the exemption you claim. One way of doing so is to state a
specific dollar amount as exempt. Alternatively, you may claim the full fair market value of the property being exempted up to the amount of
any applicable statutory limit. Some exemptions—such as those for health aids, rights to receive certain benefits, and tax-exempt retirement
funds—may be unlimited in dollar amount. However, if you claim an exemption of 100% of fair market value under a law that limits the
exemption to a particular dollar amount and the value of the property is determined to exceed that amount, your exemption would be limited
to the applicable statutory amount.

Identify the Property You Claim as Exempt

 

 

1. Which set of exemptions are you claiming? Check one only, even if your spouse is filing with you.

 

 

Hi You are claiming state and federal nonbankruptcy exemptions. 11 U.S.C. § 522(b)(3)
O You are claiming federal exemptions. 11 U.S.C. § 522(b)(2)

2. For any property you list on Schedule A/B that you claim as exempt, fill in the information below.

 

 

 

 

Brief description of the property and lineon Current value ofthe. Amount of the exemption you claim Specific.laws that-allow exemption
Schedule A/B that lists this property portion you own ae S ee :
: Copy the value from. Cheek:only one box for each exemption.
Schedule A/B 3 i
2013 Hyundai Sonata 142000 miles 3.156.00 0.00 Fila. Stat. Ann. § 222.25(1)
Location: 7575 NW 44th Street, Apt. $3,156. . $
1802, Fort Lauderdale FL 33319 1 100% of fair market value, up to
: Line from Schedule A/B: 3.1 any applicable statutory limit
4 2 Beds, 2 dressers, side table, 2 $1 500.00 a $1 500.00 Fla. Stat. Ann. § 222.25(4)
mirrors, dining table wichairs, , ,
Couch, entertainment stand, 2 tvs, O 100% of fair market value, up to
misc knick knacks, typical household any applicable statutory limit

 

items, kitchenware.

Location: 7575 NW 44th Street, Apt.
1802, Fort Lauderdale FL 33319

Line from Schedule A/B: 6.1

 

 

 

 

 

Standard wardrobe $1.00 m $1.00 Fla. Stat. Ann. § 222.25(4)
(only value to debtor)

Location: 7575 NW 44th Street, Apt. O 100% of fair market value, up to

1802, Fort Lauderdale FL. 33319 any applicable statutory limit

Line from Schedule A/B: 11.1

 

 

 

 

Misc costume jewelry 40.00 10.00 Fla. Stat. Ann. § 222.25(4)
Location: 7575 NW 44th Street, Apt. $10. 7 $
1802, Fort Lauderdale FL 33319 O 100% of fair market value, up to
Line from Schedule A/B: 12.1 any applicable statutory limit
Official Form 106C Schedule C: The Property You Claim as Exempt page 1 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 16 of 46

Debtor1 locent Eugenie Pottinger

Case number (if known)

 

 

 

 

Brief description of the property and line on Current value ofthe . Amount of the exemptionyou claim Specific laws that allow exemption
Schedule A/B that lists this property portion you own : : : :

Copy the value from Check only one box foreact exemption.

Schedule A/B
Checking Account: SunTrust $140.00 $140.00 ‘*Fia. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 17.1

O 100% of fair market value, up to
any applicable statutory limit

Checking Account: Bank of America $42.00 $42.00 ‘Fila. Stat. Ann. § 222.25(4)
Line from Schedule A/B: 17.2 Oo

3. Are you claiming a homestead exemption of more than $160,375?

(Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.)

Mm No
O Yes. Did you acquire the property covered by the exemption within 1,215 days before you filed this case?
O No
O Yes
Official Form 106C Schedule C: The Property You Claim as Exempt

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

100% of fair market value, up to
any applicable statutory limit

Best C

page 2 of 2
ase Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 17 of 46

 

Fill in this information to identify your case:

 

 

| Debtor 1 locent Eugenie Pottinger

First Name Middle Name Last Name
( Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

 

4

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF FLORIDA
|

Case number

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

| (if known) OO Check if this is an
amended filin
Official Form 106D
Schedule D: Creditors Who Have Claims Secured by Property 12/15
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct information. If shore space
is needed, copy the Additional Page, fill it out, number the entries, and attach it to this form. On the top of any additional pages, write your name and case
number (if known).
1. Do any creditors have claims secured by your property?
C1 No. Check this box and submit this form to the court with your other schedules. You have nothing else to report on this form.
@ Yes. Fill in all of the information below.
List All Secured Claims
2. List all secured claims. If a creditor has more than one secured claim, list the creditor separately Column A Column 6 nade c
for each claim. If more than one creditor has a particular claim, list the other creditors in Part 2: As Amount of claim Value of collateral Unsecured
much as possible, list the claims in alphabetical order according to the creditor's name. Do not deduct the that supports this portion
value of collateral. claim If any;
[2.1 | Vehicle Solutions Corp Describe the property that secures the claim: $22,890.00 $9,270.00 $13,620.00
Credilor's Name 2017 Ford Fusion 82000 miles
This is daughter's auto - co-signed
104 Crandon Bivd. for financing
. f th file, laim is:
Suite 400 a, i the date you file, the claim is: Check ail that
Key Biscayne, FL 33149 O contingent
Number, Street, City, State & Zip Code O Unliquidated
DO bisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
D Debtor 4 only DO An agreement you made (such as mortgage or secured
0 Debtor 2 only car loan)
D Debtor 1 and Debtor 2 only | Statutory lien (such as tax lien, mechanic's lien)
Ml At least one of the debtors and another [1 Judgment lien from a lawsuit
O Check if this claim relates to a D other (including a right to offset)
community debt
Date debt was incurred 2017 Last 4 digits of accountnumber 108
2.2 | Westlake Financial Describe the property that secures the claim: $12,212.00 $3,156.00 $9,056.00
Creditor’s Name 2013 Hyundai Sonata 142000 miles
4751 Wilshire Blvd. Location: 7575 NW 44th Street, Apt.
Suite 100 1802, Fort Lauderdale FL 33319
faim is:
Los Angeles, CA an or the date you file, the claim is: Check all that
90010-3838 O contingent
Number, Street, City, State & Zip Code D unliquidated
OD pisputed
Who owes the debt? Check one. Nature of lien. Check all that apply.
| Debtor 1 only Olan agreement you made (such as mortgage or secured
D Debtor 2 only car loan)
OD Debtor 4 and Debtor 2 only D statutory lien (such as tax lien, mechanic's lien)
C1 Atleast one of the debtors and another §=(O Judgment lien from a lawsuit
OC Check if this claim retates to a D other (including a right to offset)
community debt
Date debt was incurred 2017 Last 4 digits ofaccountnumber 9750
Official Form 106D Schedule D: Creditors Who Have Claims Secured by Property page 1 of 2
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy

 

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 18 of 46

Case number (if known)

 

Debtor 1 locent Eugenie Pottinger

 

 

First Name Middle Name Last Name
Add the dollar value of your entries in Column A on this page. Write that number here: $35,102.00
if this is the last page of your form, add the dollar value totals from all pages.
Write that number here: $35,102.00

 

 

 

List Others to Be Notified for a Debt That You Already Listed

Use this page ‘only if you have others to be notified about your bankruptcy for a debt that you already listed:in Part 1. For example, if a:collection agency Is
trying to collect from you for a debt you.owe to someone else, list the creditor in Part 1; and then list the collection agency here. Similarty, if you have more
than one creditor for any of the debts that you listed In Part 4, list the additional creditors here. if you do not have additional persons to be notified for any

debts in Part 1, do not fill out or submit this page.

 

Official Form 106D Additional Page of Schedule D: Creditors Who Have Claims Secured by Property page 2 of 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
   
  

 

Case 18-23102-RBR

Fill in this information to identify your case:

Doc 1 Filed 10/23/18 Page 19 of 46

   

Debtor 1

   

locent Eugenie Pottinger
First Name Middle Name

 

 
 

Last Name

      

Debtor 2
(Spouse if, filing)

 

First Name Middle Name Last Name

 
 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA

 

|

| Case number
| (if known)

i amended filin

L

 

 

OO Check if this is an

Official Form 106E/F
Schedule E/F: Creditors Who Have Unsecured Claims 1

Be as complete and accurate as possible. Use Part 1 for creditors with PRIORITY claims and Part 2 for creditors with NONPRIORITY claims. List the ather party to
any executory contracts or unexpired leases that could result in a claim. Also list executory contracts on Schedule A/B: Property (Official Form 106A/B) and on
Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G). Do not include any creditors with partially secured claims that are listed in
Schedule D: Creditors Who Have Claims Secured by Property. if more space is needed, copy the Part you need, fill It out, number the entries in the boxes on the
left. Attach the Continuation Page to this page. If you have no information to report in a Part, do not file that Part. On the top of any additional pages, write your

15

 

 

 

 

 

 

 

 

name and case number (if known).
List All of Your PRIORITY Unsecured Claims
1. Do any creditors have priority unsecured claims against you?
WB No. Go to Part 2.
D Yes,
List All of Your NONPRIORITY Unsecured Claims

3. Do any creditors have nonpriority unsecured claims against you?

Ono. You have nothing to report in this part. Submit this form to the court with your other schedules.
ves,

4. List all of your nonpriority unsecured claims in the alphabetical order of the creditor who holds each claim. If.a creditor has more than one nonpriotity
unsecured claim, list the creditor separately for each claim. For each claim listed, identify what type of claim it is. Do not list claims already included in Part 1. If more
than one creditor holds a particular claim, list the other creditors in Part 3.If you have more than three nonpriority unsecured claims fill out the Continuation Page of
Part 2.

Total claim
41 Bank of America Last 4 digits of accountnumber 9363 $1,415.00
Nonpriority Creditor’s Name
P.O. Box 982238 When was the debt incurred? 2017
El Paso, TX 79998-2235
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
HF Debtor 4 only O Contingent
OD Debtor 2 only O Unliquidated
D1 Debtor 1 and Debtor 2 only O Disputed
DO Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C1 Student loans
debt C1 obligations arising out of a separation agreement or divorce that you did not
{s the claim subject to offset? report as priority claims
Hi No O Debts to pension or profit-sharing plans, and other similar debts
O ves I other. Specity Credit card purchases
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 1 of 4
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com 45851 Best Case Bankruptcy

 
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 20 of 46

Debtor 1 locent Eugenie Pottinger

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

[4.2 Convergent Outsourcing Last 4 digits of account number 3386 $317.00

Nonpriority Creditor's Name
800 SW 39th Street When was the debt incurred? 2017
Renton, WA 98057 _
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I Debtor 4 only O contingent
DO Debtor 2 only DO unliquidated
D pebtor 1 and Debtor 2 only D Disputed
D1 Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
DO check if this claim is for a community CD student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No DO Debts to pension or profit-sharing plans, and other similar debts
O Yes HB other. Speciy Collection: Comcast

43 Credit Collection Services Last 4 digits of accountnumber 5839 $129.00
Nonpriority Creditor's Name
P.O. Box 607 When was the debt incurred? 2015
Norwood, MA 02062
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
§ pebtor 4 only D contingent
DO vebtor 2 only D Unliquidated
CZ Debtor 1 and Debtor 2 only DO Disputed
CD Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
D1 check if this claim is for a. community C student loans
debt CZ obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
BE No DO Debts to pension or profit-sharing plans, and other similar debts
O Yes Ml other. Specity Collection: Infinity Auto Insurance Co

44 Credit Collection Services Last 4 digits of accountnumber 5086 $69.00
Nonpriority Creditors Name
P.O. Box 607 When was the debt incurred? 2015
Norwood, MA 02062
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB Debtor 4 only O contingent
O Debtor 2 only D0 untiquidated
CZ Debtor 4 and Debtor 2 only O bisputed
DO Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
D check if this claim is for a community C0 student toans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
Mino D Debts to pension or profit-sharing plans, and other similar debts
0 ves I other. Specity Collection: Infinity Auto Insurance Co

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 2 of 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best G

 

ase Bankruptcy
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 21 of 46

Debtor1 locent Eugenie Pottinger

Case number (if known)

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

4.5 Credit One Bank Last 4 digits of accountnumber 0725 $689.00
Nonpriority Creditor's Name
P.O. Box 98872 When was the debt incurred? 2016
Las Vegas, NV 89193-8872
Number Street City State Zlp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
WB pebtor 1 only O contingent
O Debtor 2 only Oo Unliquidated
O Debtor 1 and Debtor 2 only Oo Disputed
OC Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community O Student loans
debt Oo Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No O Debts to pension or profit-sharing plans, and other similar debts
O ves lM other. specity Credit card purchases

46 DSRM National Bank Last 4 digits of accountnumber 0000 $460.00
Nonpriority Creditor's Name
7102 Canyon Drive When was the debt incurred? 2016
Amarillo, TX 79110-4339
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
I Debtor 1 only D1 Contingent
O Debtor 2 only DO unliquidated
C1 Debtor 1 and Debtor 2 only O pisputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
O Check if this claim is for a community C student loans
debt oO Obligations arising out of a separation agreement or divorce that you did not
is the claim subject to offset? report as priority claims
a No O Debts to pension or profit-sharing plans, and other similar debts
O ves Ml other. Specify Credit card purchases

47 ERC Last 4 digits of account number 6336 $539.00
Nonpriority Creditors Name
P.O. Box 57547 When was the debt incurred? 2018
Jacksonville, FL 32241
Number Street City State ZIp Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
Debtor 4 only O Contingent
D pebtor 2 onty OD unliquidated
O Debtor 1 and Debtor 2 only O Disputed
OC Atteast one of the debtors and another Type of NONPRIORITY unsecured claim:
O check if this claim is for a. community C student loans
debt C obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? teport as priority claims
HNo D Debts to pension or profit-sharing plans, and other similar debts
O yes MI other. Specity Collection: Dish TV

Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 3 of 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best C:

ase Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 22 of 46

 

 

 

 

 

Debtor 1 focent Eugenie Pottinger Case number (if known)

|4.8 Northwest Federal Credit Last 4 digits of accountnumber 6130 $21,629.00
Nonpriority Creditor's Name
P.O. Box 1229 When was the debt incurred? 2017
Herndon, VA 20172-1229
Number Street City State Zip Code As of the date you file, the claim is: Check all that apply
Who incurred the debt? Check one.
BB pebtor 4 only D1 Contingent
DO Debtor 2 only oO Unliquidated
DC) Debtor 1 and Debtor 2 only O Disputed
D Atleast one of the debtors and another Type of NONPRIORITY unsecured claim:
OC Check if this claim is for a community D student loans
debt 0 Obligations arising out of a separation agreement or divorce that you did not
Is the claim subject to offset? report as priority claims
HE No OC debts to pension or profit-sharing plans, and other similar debts
0 Yes Wi other. Specity Deficiency balance on auto return

 

 

GEREHM List Others to Be Notified About a Debt That You Already Listed

5. Use this page only if you have others to be notified about your bankruptcy, for a debt that you already listed in Parts 1 or 2. For example, if a collection agency
is trying to collect from you for a debt you owe to someone else, list the original creditor in Parts 1 or 2, then list the collection agency here. Similarty, if you
have more than one creditor for any of the debts that you listed in Parts 1 or 2, list the additional creditors here. If you do not have additional persons to be
notified for any debts in Parts 1 or 2, do not fill out or submit this page.

 

 

 

Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Midland Funding Line 4.5 of (Check one): CZ Part 1: Creditors with Priority Unsecured Claims
2365 Northside Drive WB part 2: Creditors with Nonpriority Unsecured Claims
Suite 300
San Diego, CA 92108
Last 4 digits of account number 7740
Name and Address On which entry in Part 1 or Part 2 did you list the original creditor?
Northwest Federal Credit Union Line 4.8 of (Check one): C1 Part 1: Creditors with Priority Unsecured Claims

clo Sprechman & Fisher, P.A.

2775 Sunny Isles Blvd.

Suite 100

North Miami Beach, FL 33160-4007

WB part 2: Creditors with Nonpriority Unsecured Claims

Last 4 digits of account number 1580

 

Add the Amounts for Each Type of Unsecured Claim

6. Total the amounts of certain types of unsecured claims. This information is for statistical reporting purposes only. 28 U.S.C. §159. Add the amounts for each
type of unsecured claim.

 

 

 

 

 

 

 

 

Total Claim
6a. Domestic support obligations 6a. $ 0.00
Total
claims
from Part 1 6b. Taxes and certain other debts you owe the government 6b. $ 0.00
6c. Claims for death or personal injury while you were intoxicated 6c. $ 0.00
6d. Other. Add all other priority unsecured claims. Write that amount here. 6d. $ 0.00
6e. Total Priority. Add lines 6a through 6d. 6e. $ 0.00
Total Claim
6f. Student loans 6. $ 0.00
Total
claims
from Part 2 6g. Obligations arising out of a separation agreement or divorce that
you did not report as priority claims 6g. $ 0.00
6h. Debts to pension or profit-sharing plans, and other similar debts 6h. $ 0.00
6i. Other. Add all other nonpriority unsecured claims. Write that amount 6i.
6j. Total Nonpriority. Add lines 6f through 6i. §j. $ 25,247.00
Official Form 106 E/F Schedule E/F: Creditors Who Have Unsecured Claims Page 4 of 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best (ase Bankruptcy

 

 
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 23 of 46

Fill in this information to identify your case:

 

 

 

Debtor 1 locent Eugenie Pottinger
First Name Middie Name Last Name
| Debtor 2 oe |
\ (Spouse if, filing) First Name Middle Name Last Name |

| United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF FLORIDA

 

Case number
(if known) (0 Check if this is an
amended filing

 

 

Official Form 106G
Schedule G: Executory Contracts and Unexpired Leases 12115

Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, copy the additional page, fill it out, number the entries, and attach it to this page. On the top of any
additional pages, write your name and case number (if known).

1. Do you have any executory contracts or unexpired leases?
I No. Check this box and file this form with the court with your other schedules. You have nothing else to report on this form.
D Yes. Fill in all of the information below even if the contacts of leases are listed on Schedule A/B:Property (Official Form 106 AV/B).

2. List separately each person or company with whom you have the contract or lease. Then state what each contract or lease is for (for
example, rent, vehicle lease, cell phone). See the instructions for this form in the instruction booklet for more examples of executory contracts
and unexpired leases.

Person or company with whom you have the contract or lease State what the contract or lease is for
Name, Number, Street, City, State and ZIP Code

 

2.1
Name

 

 

Number Street

 

City State ZIP Code
2.2
Name

 

 

Number Street

 

City State ZIP Code
2.3
Name

 

 

Number Street

 

City State ZIP Code
2.4
Name

 

 

Number Street

 

 

 

 

 

 

City State ZIP Code
2.5
Name
Number _ Street ~
City State ZIP Code
Official Form 106G Schedule G: Executory Contracts and Unexpired Leases Page 1 of 1

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 24 of 46

Fill in this information to identify your case:

 

 

 

Debtor 1 locent Eugenie Pottinger
First Name Middle Name Last Name
Debtor 2
| (Spouse if, filing) First Name Middie Name Last Name

|
| United States Bankruptcy Court for the: © SOUTHERN DISTRICT OF FLORIDA

 

 

 

 

 

Case number

(if known) 0 Check if this is an

| amended filin
Official Form 106H

Schedule H: Your Codebtors 12115

 

Codebtors are people or entities who are also liable for any debts you may have. Be as complete and accurate as possible. If two married
people are filing together, both are equally responsible for supplying correct information. If more space is needed, copy the Additional Page,
fill it out, and number the entries in the boxes on the left. Attach the Additional Page to this page. On the top of any Additional Pages, write
your name and case number (if known). Answer every question.

1. Do you have any codebtors? (If you are filing a joint case, do not list either spouse as a codebtor.

DONo
Bi yes

2. Within the last 8 years, have you lived in a community property state or territory? (Community property states and territories include
Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington, and Wisconsin.)

Hl No. Go to line 3.
D Yes. Did your spouse, former spouse, or legal equivalent live with you at the time?

 

3. In Column 1, list all of your codebtors. Do not include your spouse as a codebtor if your spouse is filing with you. List the person shown
in line 2 again as a codebtor only if that person is a guarantor or cosigner. Make sure you have listed the creditor on Schedule D (Official
Form 106D), Schedule E/F (Official Form 106E/F), or Schedule G (Official Form 106G). Use Schedule D, Schedule E/F, or Schedule G to fill
out Column 2.

Column 1: Your codebtor Column 2: The creditor to whom you owe the debt
Name, Number, Street, City, State and ZIP Code Check all'schedules that apply:
3.1. Princess Pottinger ™ Schedule D, line 2.1
. . 0 Schedule EFF, li
Co-signed with daughter for her auto loan oO Ses G me —___

Vehicle Solutions Corp

 

Official Form 106H Schedule H: Your Codebtors Page 1 of 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 
 
   
       

 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 25 of 46

Fill in this information to identifi

Debtor 1 locent Eugenie Pottinger

 

Debtor 2
(Spouse, if filing)

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA
|

 

 

 

 

 

 

Check if this is:
[ An amended filing

[ A supplement showing postpetition chapter
13 income as of the following date

Official Form 106! MM7DDIYYYY”
Schedule I: Your Income 12/45

| Case number
; (If known)

 

 

  

 

 

Be as complete and accurate as possible. If two married people are filing together (Debtor 1 and Debtor 2), both are equally responsible for
supplying correct information. If you are married and not filing jointly, and your spouse is living with you, include information about your
spouse. If you are separated and your spouse is not filing with you, do not include information about your spouse. If more space is|/needed,
attach a separate sheet to this form. On the top of any additional pages, write your name and case number (if known). Answer every question.

Describe Employment

1. Fillin your employment

 

 

 

 

 

information.
If you have more than one job, a Employed @ Employed
attach a separate page with Employment status
information about additional CJ Not employed C) Not employed
employers. : .
Pioy Occupation Home Health Aid Employee
Include part-time, seasonal, or .
self-employed work. Private Company - Self .
Employer's name Employed Bento Davie LLC
Occupation may include student
h ker, if it lies.
or homemaker, if it applies. Employer's address 1099 employee 3841 SW Archer Road
Gainesville, FL 32608
How long employed there? 1 week 5 months
Give Details About Monthly Income

 

Estimate monthly income as of the date you file this form. If you have nothing to report for any line, write $0 in the space. Include your nan-filing
spouse unless you are separated.

If you or your non-filing spouse have more than one employer, combine the information for all employers for that person on the lines below. Ifyou need
more space, attach a separate sheet to this form.

 

 

 

‘For Debtor 1
List monthly gross wages, salary, and commissions (before all payroli
2. deductions). If not paid monthly, calculate what the monthly wage would be. 2, § 1,820.00 $ 1,674.83
3. Estimate and list monthly overtime pay. 3. +$ 0.00 +$ 0.00)
4. Calculate gross Income. Add line 2 + line 3. 4.;,$ 1,820.00 $ 1,674.83

 

 

 

 

Official Form 1061 Schedule I: Your Income page I

 
 

 

 

   

  

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-23102-RBR Doci1 Filed 10/23/18 Page 26 of 46
Debtor1 locent Eugenie Pottinger Case number (if known)
Copyline4here sss 4. 1,820.00 $ 1,674.83
5. List all payroll deductions:
5a. Tax, Medicare, and Social Security deductions Sa. $ 234.00 $ 164.67
5b. Mandatory contributions for retirement plans 5b. §$ 0.00 $ 0.00
5c. Voluntary contributions for retirement plans Se. $ 0.00 $ 0.00
5d. Required repayments of retirement fund loans 5d.  $ 0.00 $ 0.00
Se. Insurance Se. $ 0.00 $ 0.00
5f. Domestic support obligations Sf. $ 0.00 $ 0.00
5g. Union dues 5g. $ 0.00 $ 0.00
5h. Other deductions. Specify: 5Sh+ $ 0.00 + $ 0.00
6. Add the payroll deductions. Add lines 5a+5b+5c+5d+5et+5f+5g+5h. 6. $ 234.00 $ 164.67
Calculate total monthly take-home pay. Subtract line 6 from line 4. 7. $ 1,586.00 $ 1,510.16
8. List all other income regularly received:
8a. Net income from rental property and from operating a business,
profession, or farm
Attach a statement for each property and business showing gross
receipts, ordinary and necessary business expenses, and the total
monthly net income. Ba. $ 0.00 $ 0.00
8b. Interest and dividends 8b. $ 0.00 $ 0.00
8c. Family support payments that you, a non-filing spouse, or a dependent
regularly receive
Include alimony, spousal support, child support, maintenance, divorce
settlement, and property settlement. 8. §$ 0.00 $ 0.00
8d. Unemployment compensation 8d. $ 0.00 $ 0.00
8e. Social Security Be. $ 0.00 $ 0.00
8f. Other government assistance that you regularly receive
Include cash assistance and the value (if known) of any non-cash assistance
that you receive, such as food stamps (benefits under the Supplemental
Nutrition Assistance Program) or housing subsidies.
Specify: sf. $ 0.00 $ 0.00
8g. Pension or retirement income 8g. $§$ 0.00 $ 0.00
8h. Other monthly income. Specify: Bh.t+ $ 0.00 + $ 0.00
9. Addall other income. Add lines 8a+8b+8c+8d+8e+8f+8g+8h. 9. |$ 0.00; |$ 0.00
10. Calculate monthly income. Add line 7 + line 9. 10. |$ 1,586.00 /+/$  1,510.16:=|$ | 3,096.16
Add the entries in line 10 for Debtor 1 and Debtor 2 or non-filing spouse.

 

 

 

 

 

 

 

11. State all other regular contributions to the expenses that you list in Schedule J.
Include contributions from an unmarried partner, members of your household, your dependents, your roommates, and
other friends or relatives.
Do not include any amounts already included in lines 2-10 or amounts that are not available to pay expenses listed in Schedule J.
Specify: 11. +$ 0.00

 

 

12. Add the amount in the last column of line 10 to the amount in line 11. The result is the combined monthly income.

Write that amount on the Summary of Schedules and Statistical Summary of Certain Liabilities and Related Data, if it
applies 12.| $ 3,096.16

 

 

 

 

Combined
monthly income
13. Do you expect an increase or decrease within the year after you file this form?

| No.

 

oO Yes. Explain: [

 

Official Form 1061 Schedule I: Your Income page 2

 

 
   
   

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 27 of 46

Fill in this information to identify your case:

 

| Debtor 1 locent Eugenie Pottinger Check if this is:
 Anamended filing
| Debtor 2 1 A supplement showing postpetition chapter

 

 

 

United States Bankruptcy Court for the: SOUTHERN DISTRICT OF FLORIDA MM/DD/YYYY

 

; Case number
(if known)
|

 

 

Official Form 106J

 

|
|

| (Spouse, if filing) 13 expenses as of the following date:
|

 

 

 

 

 

 

 

Schedule J: Your Expenses 1245
Be as complete and accurate as possible. If two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach another sheet to this form. On the top of any additional pages, write your name and|case
number (if known). Answer every question.
Describe Your Household
1. Is this a joint case?
No. Go to line 2.
O Yes. Does Debtor 2 live in a separate household?
No
O Yes. Debtor 2 must file Official Form 106J-2, Expenses for Separate Household of Debtor 2.
2. Doyou have dependents? ([] No
Do not list Debtor 1 and Ml Yes Fill out this information for Dependent’s relationship to Dependent’s Does dependent
Debtor 2. ‘each dependent.............. Debtor 1 or Debtor 2 age live with you?
eee eee eee
Do not state the C1 No
dependents names. Son 22 @ Yes
ONo
Daughter 27 Yes
ONo
O Yes
O No
O Yes
3. Do your expenses include HNo
expenses of people other than oO
yourself and your dependents? Yes
Estimate Your Ongoing Monthly Expenses
Estimate your expenses as of your bankruptcy filing date unless you are using this form as a supplement in a Chapter 13 case to report
expenses as of a date after the bankruptcy is filed. If this is a supplemental Schedule J, check the box at the top of the form and fill in the

applicable date.
include expenses paid for with non-cash government assistance if you know

the value of such assistance and have included it on Schedule I: Your Income
(Official Form 1061.)

4. The rental or home ownership expenses for your residence. Include first mortgage

payments and any rent for the ground or lot. . $ 1,600.00

 

 

If not included in line 4:

 

 

 

 

 

4a. Real estate taxes 4a. $ 0.00

4b. Property, homeowner's, or renter’s insurance 4b. $ 0.00

4c. Home maintenance, repair, and upkeep expenses 4c. $ 0.00

4d. Homeowner's association or condominium dues 4d. $ 0.00

5. Additional mortgage payments for your residence, such as home equity loans 5. $ 0.00
Official Form 106J Schedule J: Your Expenses page 1

 
 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 28 of 46
Debtor 1 locent Eugenie Pottinger Case number (if known)
6. Utilities:
6a. Electricity, heat, natural gas 6a. $ 120.00
6b. Water, sewer, garbage collection 6b. $ 0.00
6c. Telephone, cell phone, Internet, satellite, and cable services 6c. $ 65.00
6d. Other. Specify: Cable & Internet 6d. $ 110.00
7. Food and housekeeping supplies 7. $ 400.00
8. Childcare and children’s education costs 8. $ 0.00
9. Clothing, laundry, and dry cleaning 9. $ 25.00
10. Personal care products and services 10. $ 25.00
11. Medical and dental expenses 11. $ 25.00
12. Transportation. Include gas, maintenance, bus or train fare.
Do not include car payments. 12. $ 175.09
13. Entertainment, clubs, recreation, newspapers, magazines, and books 13. $ 50.00
14. Charitable contributions and religious donations 14. $ 0.00
15. Insurance.
Do not include insurance deducted from your pay or included in lines 4 or 20.
15a. Life insurance 15a. $ 0.00
15b. Health insurance 15b. $ 0.00
15c. Vehicle insurance 15c. $ 89.00
15d. Other insurance. Specity: 15d. $ 0.00
16. Taxes. Do not include taxes deducted from your pay or included in lines 4 or 20.
Specify: 16. $ 0.00
17. Installment or lease payments:
17a. Car payments for Vehicle 1 17a. $ 404.00
17b. Car payments for Vehicle 2 17b. $ 0.00
17c. Other. Specify: 17c. $ 0.00
17d. Other. Specify: 17d. $ 0.00
18. Your payments of alimony, maintenance, and support that you did not report as
deducted from your pay on line 5, Schedule |, Your Income (Official Form 1061). 18. $ 0.00
19. Other payments you make to support others who do not live with you. $ 0.00
Specify: 19.
20. Other real property expenses not included in lines 4 or 5 of this form or on Schedule |: Your Income.
20a. Mortgages on other property 20a. $ 0.00
20b. Real estate taxes 20b. $ 0.00
20c. Property, homeowner's, or renter’s insurance 20c. $ 0.00
20d. Maintenance, repair, and upkeep expenses 20d. $ 0.00
20e. Homeowner's association or condominium dues 20e. $ 0.00
21. Other: Specify: 21. +$ 0.00
22. Calculate your monthly expenses
22a. Add lines 4 through 21. $ 3,088.00
22b. Copy line 22 (monthly expenses for Debtor 2), if any, from Official Form 106J-2 $
22c. Add line 22a and 22b. The result is your monthly expenses. $ 3,088.00
23. Calculate your monthly net income.
23a. Copy line 12 (your combined monthly income) from Schedule |. 23a. $ 3,096.16
23b. Copy your monthly expenses from line 22c above. 23b. -$ 3,088.00
23c. Subtract your monthly expenses from your monthly income.
The result is your monthly net income. 23c. | $ 8.16
24. Do you expect an increase or decrease in your expenses within the year after you file this form?
For example, do you expect to finish paying for your car loan within the year or do you expect your mortgage payment to increase or decrease because of a
modification to the terms of your mortgage?
Mi No.
C1 Yes. | Explain here:
Official Form 106J Schedule J: Your Expenses page 2

 

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 29 of 46

Fill in this information to identify your case:

 

 

Debtor 1 locent Eugenie Pottinger
i First Name Middle Name Last Name
| Debtor 2

 

| (Spouse if, filing) First Name Middle Name Last Name
{

United States Bankruptcy Court forthe: © SOUTHERN DISTRICT OF FLORIDA

 

: Case number

 

 

| (i known) - | O Check if this is an

| | amended fling
Official Form 106Dec

Declaration About an Individual Debtor's Schedules 12118

 

If two married people are filing together, both are equally responsible for supplying correct information.
You must file this form whenever you file bankruptcy schedules or amended schedules. Making a false statement, concealing property, or

obtaining money or property by fraud in connection with a bankruptcy case can result in fines up to $250,000, or imprisonment for up to 20
years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

a Sign Below

Did you pay or agree to pay someone who is NOT an attorney to help you fill out bankruptcy forms?

O No

Mi Yes. Name ofperson Sandy VanSalisbury/Bankruptcy Relief Now Attach Bankruptcy Petition Preparer’ Notice,
Declaration, and Signature (Official Form 119)

 

Under penaity of perjury, | declare that | have read the summary and schedules filed with this declaration and
that they are true and correct.

x oO X

 

 

 

 

locent Eugenie Pottinger Signature of Debtor 2
Signature of Debtor 1
Date October 3, 2018 Date

Official Form 106Dec Declaration About an Individual Debtor's Schedules

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 

 
 

 

 

 

 

 

 

 

 

 

 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 30 of 46
Fill in this information to identify your case:
Debtor 1 locent Eugenie Pottinger
First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middie Name Last Name
United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA
| Case number
| (if known) ( Check if this is an
amended filing
Official Form 107
Statement of Financial Affairs for Individuals Filing for Bankruptcy 4/16
Be as complete and accurate as possible. if two married people are filing together, both are equally responsible for supplying correct
information. If more space is needed, attach a separate sheet to this form. On the top of any additional pages, write your name andicase
number (if known). Answer every question.
Give Details About Your Marital Status and Where You Lived Before
1. Whatis your current marital status?
M@ Married
C) Not married
2. During the last 3 years, have you lived anywhere other than where you live now?
HM No
OC Yes. List all of the places you lived in the last 3 years. Do not include where you live now.
Debtor 1 Prior Address: Dates Debtor 1 Debtor 2 Prior Address: Dates Debtor 2
lived there lived the:
3. Within the last 8 years, did you ever live with a spouse or legal equivalent in a community property state or territory? (Community property
States and territories include Arizona, California, Idaho, Louisiana, Nevada, New Mexico, Puerto Rico, Texas, Washington and Wisconsin.)
M No
1 Yes. Make sure you fill out Schedule H: Your Codebtors (Official Form 106H).
Flea Explain the Sources of Your Income
4. Did you have any income from employment or from operating a business during this year or the two previous calendar years?
Fill in the total amount of income you received from all jobs and all businesses, including part-time activities.
If you are filing a joint case and you have income that you receive together, list it only once under Debtor 1.
O No
Yes. Fill in the details.
Debtor 1 _ DBebtor2
Sources of income Gross Income Sources of income Gross income
Check all that apply. (before deductions and Check all that apply. (before deductions
exclusions) and exclusions)
From January 1 of current year until, ( Wages, commissions, $4,020.00 (Wages, commissions,
the date you filed for bankruptcy: bonuses, tips bonuses, tips
Hl Operating a business C1 Operating a business
Official Form 107 Statement of Financiat Affairs for Individuals Filing for Bankruptcy page 1
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

Debtor! locent Eugenie Pottinger

For fast calendar year:

(January 1 to December 31, 2017 )

Debtor 1

Sources of income
Check all that apply.

D Wages, commissions,
bonuses, tips

Hf Operating a business

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 31 of 46

Case number (if known)

Gross income
(before deductions and
exclusions)

$9,641.00

 

Debtor 2

Sources of income
Check all that apply.

OD Wages, commissions,
bonuses, tips

DO Operating a business

Gross in¢ome
(before deductions
and exclusions)

 

For the calendar year before that:
(January 1 to December 31, 2016 )

Ml Wages, commissions,
bonuses, tips

D Operating a business

$4,072.00

D Wages, commissions,
bonuses, tips

DO Operating a business

 

DO Wages, commissions,
bonuses, tips

8 Operating a business

$5,800.00

OD Wages, commissions,
bonuses, tips

O Operating a business

 

5. Did you receive any other income during this year or the two previous Calendar years?
Include income regardless of whether that income is taxable. Examples of other income are alimony; child support; Social Security, unemployment,
and other public benefit payments; pensions; rental income; interest; dividends; money collected from lawsuits; royalties; and gambling and lottery
winnings. If you are filing a joint case and you have income that you received together, list it only once under Debtor 1.

List each source and the gross income from each source separately. Do not include income that you listed in line 4.

™@ No
OO Yes. Fill in the details.

Debtor.1
Sources of income
Describe below.

Debtor 2
Sources of income
Describe below.

Gross in¢ome
(before deductions
and exclusions)

Gross income from
each source

(before deductions and
exclusions)

List Certain Payments You Made Before You Filed for Bankruptcy

6. Are either Debtor 1's or Debtor 2’s debts primarily consumer debts?

O No. Neither Debtor 1 nor Debtor 2 has primarily consumer debts. Consumer debts are defined in 11 U.S.C. § 101(8) as “incurred by an
individual primarily for a personal, family, or household purpose.”

During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $6,425* or more?
O No. Goto line 7.
O Yes List below each creditor to whom you paid a total of $6,425* or more in one or more payments and the total amount you
paid that creditor. Do not include payments for domestic support obligations, such as child support arid alimony. Also, do

not include payments to an attorney for this bankruptcy case.
* Subject to adjustment on 4/01/19 and every 3 years after that for cases filed on or after the date of adjustment.

Ml Yes. Debtor 1 or Debtor 2 or both have primarily consumer debts.
During the 90 days before you filed for bankruptcy, did you pay any creditor a total of $600 or more?

 

0 No. Go to line 7.

Ml Yes _List below each creditor to whom you paid a total of $600 or more and the total amount you paid that creditor. Do not
include payments for domestic support obligations, such as child support and alimony. Also, do not include payments to an
attorney for this bankruptcy case.

Creditor's Name and Address Dates of payment Total amount Amount you Was this payment for...
paid still owe
Official Form 107 Statement of Financia! Affairs for Individuals Filing for Bankruptcy page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Gase Bankruptcy

 

 
Identify Legal Actions, Repossessions, and Foreclosures
9.

Official Form 107

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 32 of 46

 

Debtor1 focent Eugenie Pottinger Case number (if known)
Creditor's Name and Address Dates of payment Total amount Amount you Was this:payment for‘...
paid still owe
Westlake Financial Last 3 payments $1,212.00 $12,212.00 [1] Mortgage
1751 Wilshire Blvd. at $404 each car
Suite 100 ;
Los Angeles, CA 90010-3838 C1 Creat Card

CZ Loan Repayment
1 Suppliers or vendors
0 Other__

Within 1 year before you filed for bankruptcy, did you make a payment on a debt you owed anyone who was an insider?
insiders include your relatives; any general partners; relatives of any general partners; partnerships of which you are a general partner; c

 

prporations
of which you are an officer, director, person in control, or owner of 20% or more of their voting securities; and any managing agent, including one for
a business you operate as a sole proprietor. 11 U.S.C. § 101. Include payments for domestic support obligations, such as child support a
alimony.
M No
O Yes. List all payments to an insider.
Insider's Name and Address Dates of payment Total amount Amount you _— Reason for this payment
paid still owe
Within 1 year before you filed for bankruptcy, did you make any payments or transfer any property on account of a debt that benefited an
insider?
Include payments on debts guaranteed or cosigned by an insider.
@ No
O Yes. List all payments to an insider |
Insider's Name and Address Dates of payment Total amount Amount you Reason for this payment
paid stillowe Include creditor's name

Within 1 year before you filed for bankruptcy, were you a party in any lawsuit, court action, or administrative proceeding?

List all such matters, including personal injury cases, small claims actions, divorces, collection suits, paternity actions, support or custody
modifications, and contract disputes.

O No
M@ Yes. Fill in the details.

Case title Nature of the case Court or agency Status of the case

Case number

Northwest Federal Credit Union Collection Broward County Court C] Pending

vs. 601 SE 6th Street C] On appeal

locent Pottinger Fort Lauderdale, FL 33301 nl

COCE - 18-011580 Concluded
Judgment

 

Statement of Financial Affairs for Individuals Filing for Bankruptcy

page 3

Best Case Bankruptcy

 

 
 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 33 of 46

Debtor1 locent Eugenie Pottinger Case number (if known)

 

 

10. Within 1 year before you filed for bankruptcy, was any of your property repossessed, foreclosed, garnished, attached, seized, or levied?
Check all that apply and fill in the details below.

O No. Goto line 11.
@ Yes. Fill in the information below.

Creditor Name and Address Describe the Property Date Voioe of the
property
Explain what happened
Northwest Federal Credit Deficiency balance on auto return 2017 2017 $6,000.00
P.O. Box 1229
Herndon, VA 20172-1229 @ Property was repossessed.

CO Property was foreclosed.
O Property was garnished.

C Property was attached, seized or levied.

 

11. Within 90 days before you filed for bankruptcy, did any creditor, including a bank or financial institution, set off any amounts from your
accounts or refuse to make a payment because you owed a debt?

M@ No

O Yes. Fill in the details.

Creditor Name and Address Describe the action the creditor took Date action was Amount
taken

12. Within 1 year before you filed for bankruptcy, was any of your property in the possession of an assignee for the benefit of creditors, a
court-appointed receiver, a custodian, or another official?

HM No
O Yes

Genes List Certain Gifts and Contributions

13. Within 2 years before you filed for bankruptcy, did you give any gifts with a total value of more than $600 per person?
HM No
O Yes. Fill in the details for each gift.
Gifts with a total value of more than $600 Describe the gifts Dates you gave Value
per person the gifts

Person to Whom You Gave the Gift and
Address:

14. Within 2 years before you filed for bankruptcy, did you give any gifts or contributions with a total value of more than $600 to any charity?
H@ No

O Yes. Fill in the details for each gift or contribution.

Gifts or contributions to charities that total Describe what you contributed Dates you Value
more than $600 contributed
Charity’s Name

Address (Number, Street, City, State and ZIP Code)

GENxaHil List Certain Losses

15. Within 1 year before you filed for bankruptcy or since you filed for bankruptcy, did you lose anything because of theft, fire, other disaster,
or gambling? r

@ No
O Yes. Fill in the details.
Describe the property you lost and Describe any insurance coverage for the loss Date of your Value of property

how the loss occurred Include the amount that insurance has paid. List pending '©SS lost

insurance claims on line 33 of Schedule A/B: Property.

Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 4

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 34 of 46

Debtor1 locent Eugenie Pottinger Case number (if known)

 

GENSANH List Certain Payments or Transfers

16. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone you
consulted about seeking bankruptcy or preparing a bankruptcy petition?
Include any attorneys, bankruptcy petition preparers, or credit counseling agencies for services required in your bankruptcy.

OO No
HI Yes. Fill in the details.

Person Who Was Paid Description and value of any property Date payment Amount of
Address transferred or transfer was payment
Email or website address made

Person Who Made the Payment, if Not You

www.Debtorcc.org Consumer counseling course 9/25/18 $14.95

www.debtorcc.org

 

Bankruptcy Relief Now/Sandy Document preparation various dates $350.00
VanSalisbury

1713 NE 4th Street

Pompano Beach, FL 33060
BankruptcyReliefNow@gmail.com

 

17. Within 1 year before you filed for bankruptcy, did you or anyone else acting on your behalf pay or transfer any property to anyone who
promised to help you deal with your creditors or to make payments to your creditors?
Do not include any payment or transfer that you listed on line 16.

 

H No

O Yes. Fill in the details.

Person Who Was Paid Description and value of.any property Date payment Amount of

Address transferred or transfer was payment
made

18. Within 2 years before you filed for bankruptcy, did you sell, trade, or otherwise transfer any property to anyone, other than property
transferred in the ordinary course of your business or financial affairs?

Include both outright transfers and transfers made as security (such as the granting of a security interest or mortgage on your property). Do not
include gifts and transfers that you have already listed on this statement.

HM No
O Yes. Fill in the detaits.

Person Who Received Transfer Description and value. of Describe any property or Date transfer was
Address property transferred payments received or debts made

paid in exchange
Person's relationship to you

19. Within 10 years before you filed for bankruptcy, did you transfer any property to a self-settled trust or similar device of which you are a
beneficiary? (These are often called assef-protection devices.)

HM No
O Yes. Fill in the details.

Name of trust Description and value of the property transferred Date srleater was
made

Official Form 107 Statement of Financial Affairs for individuals Filing for Bankruptcy page 5

Software Copyright (c} 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 35 of 46

Debtor1 locent Eugenie Pottinger Case number (if known)

 

 

List of Certain Financial Accounts, Instruments, Safe Deposit Boxes, and Storage Units

 

20. Within 1 year before you filed for bankruptcy, were any financial accounts or instruments held in your name, or for your benefit, closed,

sold, moved, or transferred?

Include checking, savings, money market, or other financial accounts; certificates of deposit; shares in banks, credit unions, brokerage

houses, pension funds, cooperatives, associations, and other financial institutions.

M@ No

O Yes. Fill in the details.

Name of Financial institution and Last 4 digits of Type of account or Date account was Last balance
Address (Number, Street, City, State and ZIP account number instrument closed, sold, before closing or
Code) moved, or transfer

transferred

21. Do you now have, or did you have within 1 year before you filed for bankruptcy, any safe deposit box or other depository for securities,

cash, or other valuables?

HM No
O Yes. Fill in the details.
Name of Financial Institution Who else had access to it? Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, have it?
State and ZIP Code)

22. Have you stored property in a storage unit or place other than your home within 1 year before you filed for bankruptcy?

HM No
O Yes. Fill in the details.
Name of Storage Facility Who else has or had access Describe the contents Do you still
Address (Number, Street, City, State and ZIP Code) to it? have it?
Address (Number, Street, City,
State and ZIP Code)

Identify Property You Hold or Control for Someone Else

23. Do you hold or control any property that someone else owns? Include any property you borrowed from, are storing for, or hold in trust

for someone.

M@ No

O Yes. Fill in the details.
Owner's Name Where is the property? Describe the property
Address (Number, Street, City, State and ZIP Code) (Number, Street, City, State and ZIP

Code)
<iuagiine Give Details About Environmental Information

For the purpose of Part 10, the following definitions apply:

Value

Hl sEnvironmental law means any federal, state, or local statute or regulation concerning pollution, contamination, releases of hazardous or

toxic substances, wastes, or material into the air, land, soil, surface water, groundwater, or other medium, including statutes or
regulations controlling the cleanup of these substances, wastes, or material.

@ Site means any location, facility, or property as defined under any environmental law, whether you now own, operate, or utilize|it
to own, operate, or utilize it, including disposal sites.

Hazardous material means anything an environmental law defines as a hazardous waste, hazardous substance, toxic substance,
hazardous material, pollutant, contaminant, or similar term.

Report all notices, releases, and proceedings that you know about, regardless of when they occurred.

24. Has any governmental unit notified you that you may be liable or potentially liable under or in violation of an environmental law?

or used

M No
O Yes. Fill in the detaits.
Name of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know it
ZIP Code)
Official Form 107 Statement of Financial Affairs for Individuals Filing for Bankruptcy page 6

Software Copyright (c) 1996-2018 Best Case, LLC - www. bestcase.com Best Case Bankruptcy

 
 

 

 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 36 of 46
Debtor’ locent Eugenie Pottinger Case number (if known)

 

 

25. Have you notified any governmental unit of any release of hazardous material?

HM No
O Yes. Fill in the details.
Name. of site Governmental unit Environmental law, if you Date of notice
Address (Number, Street, City, State and ZIP Code) Address (Number, Street, City, State and know: it
ZIP Code)

26. Have you been a party in any judicial or administrative proceeding under any environmental law? Include settlements and orders.

M@ No
C1 Yes. Fill in the details.
Case Title Court or agency Nature of the case Status of the
Case Number Name case
Address (Number, Street, City,
State and ZIP Code)

Give Details About Your Business or Connections to Any Business

27. Within 4 years before you filed for bankruptcy, did you own a business or have any of the following connections to any business?

DA sole proprietor or self-employed in a trade, profession, or other activity, either full-time or part-time
0A member of a limited liability company (LLC) or limited liability partnership (LLP)
DA partner in a partnership
0 An officer, director, or managing executive of a corporation
D An owner of at least 5% of the voting or equity securities of a corporation
HI No. None of the above applies. Go to Part 12.
O Yes. Check all that apply above and fill in the details below for each business.

Business Name Describe the nature of the business Employer Identification number
Address Do not include Social Security number
(Number, Street, City, State and ZIP Code) Name of accountant or bookkeeper

Dates. business existed

or ITIN.

28. Within 2 years before you filed for bankruptcy, did you give a financial statement to anyone about your business? Include all financial

institutions, creditors, or other parties.

M@ No
O Yes. Fill in the details below.

Name Date Issued
Address
(Number, Street, City, State and ZIP Code)

<useee cign Below

| have read the answers on this Statement of Financial Affairs and any attachments, and | declare under penalty of perjury that the answers

are true and correct. ! understand that making a false statement, concealing property, or obtaining money or property by fraud in ca
with a bankyfiptcy case can result in fines up to $250,000, or imprisonment for up to 20 years, or both.
18 U.S.C. 52, 1341, 1519, and 3571.

 

 

4s
locent Eugenie Pottinger Signature of Debtor 2
Signature of Debtor 1
Date October 3, 2018 Date

 

 

Did you attach additional pages to Your Statement of Financial Affairs for Individuals Filing for Bankruptcy (Official Form 107)?
MNo

0 Yes

Did you pay or agree to pay someone who is not an attorney to help you fill out bankruptcy forms?
ONo

nnection

Ml Yes. Name of Person Sandy VanSalisbury/Bankruptcy Relief Now _. Attach the Bankruptcy Petition Preparer's Notice, Declaration, and

Official Form 107 Statement of Financial Affairs for Individuals Fiting for Bankruptcy

page 7

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
 

 

 

Debtor1 locent Eugenie Pottinger Case number (if known)

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 37 of 46

 

Signature (Official Form 119).

Official Form 107

Statement of Financiai Affairs for Individuals Filing for Bankruptcy

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Best ¢

 

page 8

base Bankruptcy
 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 38 of 46

 

Fill in this information to identify your case:

 

 

Debtor 4 locent Eugenie Pottinger

First Name Middle Name Last Name
Debtor 2
(Spouse if, filing) First Name Middle Name Last Name

United States Bankruptcy Court forthe: SOUTHERN DISTRICT OF FLORIDA

 

Case number

 

(if known) | O Check if this is an

| amended filing

Official Form 108

Statement of Intention for Individuals Filing Under Chapter 7 12/15

if you are an individual filing under chapter 7, you must fill out this form if:
lM creditors have claims secured by your property, or

am you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list

on the form

If two married people are filing together in a joint case, both are equally responsible for supplying correct information. Both debtors must

sign and date the form.

Be as complete and accurate as possible. If more space is needed, attach a separate sheet to this form. On the top of any additionall pages,

write your name and case number (if known).

List Your Creditors Who Have Secured Claims

 

 
    

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Claims Secured by Property (Official Form 106D), fill i
information bel Te

 

Creditors Vehicle Solutions Corp Mf Surrender the property. MNo
name: C Retain the property and redeem it.

| CO Retain the property and enter into a QO Yes
Description of 2017 Ford Fusion 82000 miles Reaffirmation Agreement.
property This is daughter's auto - CO Retain the property and [explain]:

securing debt: co-signed for financing

 

 

Creditors Westlake Financial C1 Surrender the property. 0 No
name: 0 Retain the property and redeem it.
@ Retain the property and enter into a M Yes

Description of aa Hyundai Sonata 142000 Reaffirmation Agreement.
property miles D Retain th id lain]:
securing debt: Location: 7575 NW 44th Street, Stain the Property and [explain]
Apt. 1802, Fort Lauderdale FL
33319

 

 

[GERZ3E List Your Unexpired Personal Property Leases

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 106G), fill
in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet ended.

You may assume an unexpired personal property lease if the trustee does not assume it. 11 U.S.C. § 365(p)(2).

“Describe your unexpired personal property leases ne Wilbthe lease be assunied’

 

Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7

Software Copyright (c) 1996-2018 Bast Case, LLC - www.bestcase.com Best Case Bankruptcy

 

page 1
 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 39 of 46

 

 

 

Debtor1 {focent Eugenie Pottinger Case number (if known)
Lessor's name: O No
Description of leased
Property: O Yes
Lessors name: O No
Description of leased
Property: OC Yes
Lessor's name: O No
Description of leased
Property: D Yes
Lessor's name: OO No
Description of leased
Property: D Yes
Lessors name: OO No
Description of leased
Property: DO Yes
Lessor's name: OO No
Description of leased
Property: O Yes
Lessor's name: 0D No
Description of leased
Property: D Yes
Sign Below
Under penalty of perjury | declare that | have indicated my intention about any property of my estate that secures a debt and any personal

   
 

property that is su an unexpired lease.

 

 

 

 

X X
locent Eugenie Pottinger Signature of Debtor 2
Signature of Debtor 1
Date October 10, 2018 Date
Official Form 108 Statement of Intention for Individuals Filing Under Chapter 7 page 2

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com Best Case Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 40 of 46

Notice Required by 11 U.S.C. § 342(b) for
Individuals Filing for Bankruptcy (Form 2010)

 

 

 

This notice is for you if:

You are an individual filing for bankruptcy,
and

Your debts are primarily consumer debts.
Consumer debts are defined in 11 U.S.C.

§ 101(8) as “incurred by an individual
primarily for a personal, family, or

household purpose.”

 

 

Chapter 7: Liquidation

 

 

 

The types of bankruptcy that are available to
individuals

Individuals who meet the qualifications may file under
one of four different chapters of Bankruptcy Code:

Chapter 7 - Liquidation
Chapter 11 - Reorganization

Chapter 12 - Voluntary repayment plan
for family farmers or
fishermen

Chapter 13 - Voluntary repayment plan
for individuals with regular
income

You should have an attorney review your
decision to file for bankruptcy and the choice of
chapter.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

$245 _ filing fee
$75 administrative fee
+ $15 trustee surcharge

$335 total fee

Chapter 7 is for individuals who have financial
difficulty preventing them from paying their debts
and who are willing to allow their nonexempt
property to be used to pay their creditors. The
primary purpose of filing under chapter 7 is to have
your debts discharged. The bankruptcy discharge
relieves you after bankruptcy from having to pay .
many of your pre-bankruptcy debts. Exceptions exist
for particular debts, and liens on property may still
be enforced after discharge. For example, a creditor
may have the right to foreclose a home mortgage or
repossess an automobile.

 

However, if the court finds that you have committed
certain kinds of improper conduct described in the
Bankruptcy Code, the court may deny your
discharge.

You should know that even if you file chapter 7 and
you receive a discharge, some debts are nat
discharged under the law. Therefore, you may still
be responsible to pay:
most taxes;
most student loans;

domestic support and property settlement
obligations;

page 1

Best Case Bankruptcy

 
 

Case 18-23102-RBR Docl1

most fines, penalties, forfeitures, and criminal
restitution obligations; and

certain debts that are not listed in your bankruptcy
papers.

You may also be required to pay debts arising from:
fraud or theft;

fraud or defalcation while acting in breach of
fiduciary capacity;

intentional injuries that you inflicted;.and

death or personal injury caused by operating a
motor vehicle, vessel, or aircraft while intoxicated
from alcohol or drugs.

if your debts are primarily consumer debts, the court
can dismiss your chapter 7 case if it finds that you have
enough income to repay creditors a certain amount.
You must file Chapter 7 Statement of Your Current
Monthly Income (Official Form 122A—1) if you are an
individual filing for bankruptcy under chapter 7. This
form will determine your current monthly income and
compare whether your income is more than the median
income that applies in your state.

If your income is not above the median for your state,
you will not have to complete the other chapter 7 form,
the Chapter 7 Means Test Calculation (Official Form
122A—2).

If your income is above the median for your state, you
must file a second form —the Chapter 7 Means Test
Calculation (Official Form 122A-—2). The calculations on
the form— sometimes called the Means Test—deduct
from your income living expenses and payments on
certain debts to determine any amount available to pay
unsecured creditors. If

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Filed 10/23/18 Page 41 of 46

 
  

your income is more than the median income for your
state of residence and family size, depending on the
results of the Means Test, the U.S. trustee, bankruptcy
administrator, or creditors can file a motion to dismiss
your case under § 707(b) of the Bankruptcy Cade. !f a
motion is filed, the court will decide if your case should
be dismissed. To avoid dismissal, you may choose to
proceed under another chapter of the Bankruptcy
Code.

If you are an individual filing for chapter 7 bankruptcy,
the trustee may sell your property to pay your debts,
subject to your right to exempt the property or a portion
of the proceeds from the sale of the property. The
property, and the proceeds from property that your
bankruptcy trustee sells or liquidates that you are
entitled to, is called exempt property. Exemptions may

as Exempt (Official Form 106C). If you do not li
property, the trustee may sell it and pay all of the
proceeds to your creditors.

 

Chapter 11: Reorganization

 

$1,167 filing fee

+ $550 administrative fee
$1,717 total fee

Chapter 11 is often used for reorganizing a business,
but is also available to individuals. The provisions of
chapter 11 are too complicated to summarize briefly.

page 2

Best Case Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 42 of 46

Read These Important Warnings

 
 
    
 
 
   
  

Because bankruptcy can have serious long-term financial and legal consequences, including loss of
your property, you should hire an attorney and carefully consider all of your options before you file.
Only an attorney can give you legal advice about what can happen as a result of filing for bankruptcy
and what your options are. If you do file for bankruptcy, an attorney can help you fill out the forms
properly and protect you, your family, your home, and your possessions.

Although the law allows you to represent yourself in bankruptcy court, you should understand that
many people find it difficult to represent themselves successfully. The rules are technical, and a|mistake
or inaction may harm you. If you file without an attorney, you are still responsible for knowing and
following all of the legal requirements.

You should not file for bankruptcy if you are not eligible to file or if you do not intend to file the
necessary documents.

Bankruptcy fraud is a serious crime; you could be fined and imprisoned if you commit fraud in your
bankruptcy case. Making a false statement, concealing property, or obtaining money or property by

20 years, or both. 18 U.S.C. §§ 152, 1341, 1519, and 3571.

 

 

Under chapter 13, you must file with the court a plan

 

Chapter 12: Repayment plan for family
farmers or fishermen

 

$200 filing fee
+ $75 administrative fee
$275 total fee

 

Similar to chapter 13, chapter 12 permits family farmers
and fishermen to repay their debts over a period of time
using future earnings and to discharge some debts that
are not paid.

 

Chapter 13: Repayment plan for
individuals with regular
income

 

$235 filing fee
+ $75 administrative fee
$310 _ total fee

Chapter 13 is for individuals who have regular income
and would like to pay all or part of their debts in
installments over a period of time and to discharge
some debts that are not paid. You are eligible for
chapter 13 only if your debts are not more than certain
dollar amounts set forth in 11 U.S.C. § 109.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

to repay your creditors all or part of the money that
you owe them, usually using your future earnings. If
the court approves your plan, the court will allow you
to repay your debts, as adjusted by the plan, within 3
years or 5 years, depending on your income and other
factors.

 
 
 
 

After you make all the payments under your pian,
many of your debts are discharged. The debts that are
not discharged and that you may still be responsible to
pay include:

domestic support obligations,

most student loans,

certain taxes,

debts for fraud or theft,

debts for fraud or defalcation while acting in a
fiduciary capacity,

most criminal fines and restitution obligations,

certain debts that are not listed in your
bankruptcy papers,

certain debts for acts that caused death or
personal injury, and

certain long-term secured debts.

page 3
Best Case Bankruptcy

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 43 of 46

= _ = —

Waring: Fite Your Forma on Time

Sector S27? (anlt) of the Rarteyetcy Coce requires Put
yOu proerptty fie Hetalies wticrmmatior stew your

Bacargecy
Darmaigtcy Rates. and fre local nulies of Be cot

For more information shout the Goouenerts and
Prt! Gmadlines, go to

aren aoemasemeamatnetcn Lae

Bankruptcy crimes have serious consequences

If you knowingly and fraudulently conceal assets
or make a false oath or statement under penalty
of perjury—either orally or in writing—in
connection with a bankruptcy case, you may be
fined, imprisoned, or both.

All information you supply in connection with a
bankruptcy case is subject to examination by the
Attorney General acting through the Office of the
U.S. Trustee, the Office of the U.S. Attorney, and
other offices and employees of the U.S.
Department of Justice.

Make sure the court has your mailing address

The bankruptcy court sends notices to the mailing
address you list on Voluntary Petition for Individuals
Filing for Bankruptcy (Official Form 101). To ensure
that you receive information about your case,
Bankruptcy Rule 4002 requires that you notify the court
of any changes in your address.

Notice Required by 11 U.S.C. § 342(b) for Individuals Filing for Bankruptcy (Form 2010)
Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

A married couple may file a bankruptcy case
together—called a joint case. If you file a jointjcase and
each spouse lists the same mailing address on the
bankruptcy petition, the bankruptcy court generally will
mail you and your spouse one copy of each Noboe
unless you file a statement with the court asking that
each spouse receive separate copies.

Understand which services you could receive from
credit counseling agencies

The law generally requires that you receive a credit
counseling briefing from an approved credit counseling
agency. 11 U.S.C. § 109(h). If you are filing a joint
case, both spouses must receive the briefing. With
limited exceptions, you must receive it within the 180
days before you file your bankruptcy petition. This
briefing is usually conducted by telephone or on the
Internet.

In addition, after filing a bankruptcy case, you benerally
must complete a financial management instructional
course before you can receive a discharge. If you are
filing a joint case, both spouses must complete the
course.

You can obtain the list of agencies approved ta provide
both the briefing and the instructional course from:
hitp://justice.gov/ust/eo/hapcpa/ccde/cc_approved.html

In Alabama and North Carolina, go to:
http:/Awww.uscourts.gov/FederalCourts/Bankruptcy/
BankruptcyResources/ApprovedCredit

AndDebtCounselors.aspx.

If you do not have access to a computer, the clerk of
the bankruptcy court may be able to help you obtain
the list.

page 4

Best Case Bankruptcy

 

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 44 of 46

United States Bankruptcy Court
Southern District of Florida

Inre _Jocent Eugenie Pottinger Case No.
Debtor(s) Chapter 7

 

 

VERIFICATION OF CREDITOR MATRIX

The above-named Debtor hereby verifies that the attached list of creditors is true and correct to the best of his/her knowledge.

 

Date: October 3, 2018

 

‘locent Eugénié Pottinger
Signature of Debtor

Software Copyright (c) 1996-2018 Best Case, LLC - www.bestcase.com

Bast Case

e Bankruptcy

 

 
 

Case 18-23102-RBR Doc1 Filed 10/23/18 Page 45 of 46

Bank of America
P.O. Box 982238
El Paso, TX 79998-2235

Convergent Outsourcing
800 SW 39th Street
Renton, WA 98057

Credit Collection Services
P.O. Box 607
Norwood, MA 02062

Credit One Bank
P.O. Box 98872
Las Vegas, NV 89193-8872

DSRM National Bank
7102 Canyon Drive
Amarillo, TX 79110-4339

ERC
P.O. Box 57547
Jacksonville, FL 32241

Midland Funding
2365 Northside Drive
Suite 300

San Diego, CA 92108

Northwest Federal Credit
P.O. Box 1229
Herndon, VA 20172-1229

Northwest Federal Credit Union
c/o Sprechman & Fisher, P.A.

2775 Sunny Isles Blvd.

Suite 100

North Miami Beach, FL 33160-4007

Vehicle Solutions Corp
104 Crandon Blvd.

Suite 400

Key Biscayne, FL 33149

 
Case 18-23102-RBR Doc1 Filed 10/23/18 Page 46 of 46

Westlake Financial

1751 Wilshire Blvd.

Suite 100

Los Angeles, CA 90010-3838

 

 
